DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5-6, 11-16, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species II-Species VII, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/06/2021.
Applicant's election with traverse of Species I in the reply filed on 12/06/2021 is acknowledged.  The traversal is on the ground(s) that Species II and Species VI should be part of Species I.  This is not found persuasive because the species of patentably indistinct species require a different field of search (for example, searching different classifications, classes/subclasses or electronic resources, or employing different search queries).
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai et al. [JP 2013-120919].
Regarding Claim 1, Arai et al. shows a surface mount inductor (Figs. 1-4) comprising: 
a molded body (3) made of a composite material containing magnetic powder (Fe-based metallic glass alloy, see English translation); and 
a metal plate (4) including a first metal plate portion (40) embedded in the molded body (see Figs. 1-4) and a second metal plate portion (42 such as 42a) extending from the first metal plate portion to an outside of the molded body (see Figs. 1-4), 
wherein the second metal plate portion (42 such as 42a) is extended from a side surface (3b) or mounting surface side of the molded body (see Figs. 1-4), is arranged along the molded body with a bent portion (42a), and forms an external terminal (42b forms the external terminal) arranged at least on the mounting surface side (3a) of the molded body (see Figs. 1-4), and 

Regarding Claim 2, Arai et al. shows the first metal plate portion (40) includes a plating layer (16, see Fig. 4) on a surface which is continuous with the surface of the external terminal (42b) including the plating layer (see Figs. 1-4, element 40 have element 16 on a surface which is continuous with the surface of element 42b including element 16).  
Regarding Claim 3, Arai et al. shows the molded body (3) includes a recessed portion (30) for housing the external terminal (42b) on the mounting surface side (see Figs. 1-4).  
Regarding Claim 4, Arai et al. shows the second metal plate portion (42a) is extended from the side surface (3b) of the molded body (see Figs. 1-4).  
Regarding Claim 8, Arai et al. shows the molded body (3) includes a recessed portion (30) for housing the external terminal (42b) on the mounting surface side (see Figs. 1-4).  
Regarding Claims 9-10, Arai et al. shows the second metal plate portion (42a) is extended from the side surface (3b) of the molded body (see Figs. 1-4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. in view of Matsutani et al. [U.S. Pub. No. 2004/0145442].
Regarding Claims 7 and 17-19, Arai et al. shows the plating layer (16) includes a nickel plating layer (Ni, see English translation).
Arai et al. does not explicitly show a tin plating layer arranged on the nickel plating layer.
Matsutani et al. shows a device (Fig. 3) teaching and suggesting a tin plating layer (10 made of Sn, Paragraph [0044]) arranged on the nickel plating layer (9 of Ni, see Fig. 3).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a tin plating layer arranged on the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.